UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-12073 W2, INC. (Exact name of registrant as specified in its charter) Tennessee 26-1187149 (State or other jurisdiction of incorporation or organization) (IRS employer identification number) 6011 Connection Drive Irving, Texas (Address of principal executive offices) (Zip code) (972) 368-2200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.oYesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 par value per share (Class) Outstanding at June 30, 2015 TABLE OF CONTENTS Page PART I Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) as of March31, 2015 and December31, 2014 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the Three Months Ended March31, 2015 and March31, 2014 2 Condensed Consolidated Statement of Changes in Equity (Unaudited) for the Three Months Ended March31, 2015 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March31, 2015 and March31, 2014 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II Item 1. Legal Proceedings 16 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 20 ii Part 1 – Financial Information Item1. Financial Statements W2, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except for share amount) March 31, December 31, (Unaudited) ASSETS INVESTMENTS IN REAL ESTATE, net $ — $ INVESTMENT IN SENIOR MEZZ CASH AND CASH EQUIVALENTS RESTRICTED CASH ACCOUNTS RECEIVABLE, net OTHER ASSETS DEFERRED FINANCING COSTS, net of accumulated amortization of $0 and $1,803, respectively — DEFERRED FRANCHISE FEES, net of accumulated amortization of $0 and $820, respectively — Total assets $ $ LIABILITIES AND EQUITY NOTES PAYABLE $ — $ INVESTMENT IN ARC HOTELS, net — OTHER LIABILITIES: Accounts payable and accrued liabilities Payable to affiliate Accrued interest payable — Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred stock, $0.01 par value, 10,000,000 shares authorized: Series B, 8.75%, $0.01 par value, $25.00 redemption value, 3,450,000 shares issued and outstanding Series C, 9.00%, $0.01 par value, $25.00 redemption value, 2,400,000 shares issued and outstanding Series D, 8.00%, $0.01 par value, $250.00 redemption value, 125 shares issued and outstanding 31 31 Common stock, $0.01 par value, 100,000,000 shares authorized, 100 shares issued and outstanding — — Additional paid-in-capital Retained deficit ) ) Total shareholders’ equity NON-CONTROLLING INTEREST ) ) Total equity ) Total liabilities and equity $ $ 265,020 The accompanying notes are an integral part of the condensed consolidated financial statements. 1 W2, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (in thousands, except for share amount) Three Months Ended March 31, (Unaudited) REVENUES: Rooms $ $ Food and beverage Other Total hotel revenues OPERATING EXPENSES: Direct hotel expenses: Rooms Food and beverage Other 54 Non-departmental Property tax, ground lease, insurance and property management fees Corporate overhead Asset management fees Depreciation and amortization Total operating expenses OPERATING INCOME (LOSS) ) Equity in loss from Senior Mezz ) — Interest income 12 23 Interest expense ) ) Other income — 9 Transaction expenses ) — Loss on extinguishment of debt ) — NET LOSS ) ) Net loss attributable to non-controlling interest NET LOSS ATTRIBUTABLE TO THE COMPANY $ ) $ ) NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) COMPREHENSIVE LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) The accompanying notes are an integral part of the condensed consolidated financial statements. 2 W2, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (in thousands, except for share amount) Additional Non- Preferred Stock Common Stock Paid-in Retained controlling Shares Dollars Shares Dollars Capital Deficit Interest Total Balance at January 1, 2015 $ $ — $ $ ) $ ) $ Net loss — ) ) ) Balance at March 31, 2015 $ $ — $ $ ) $ ) $ ) The accompanying notes are an integral part of the condensed consolidated financial statements. 3 W2, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, except for share amount) Three Months Ended March 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Bad debt expense 7 54 Accretion of notes payable fair value adjustment at acquisition Amortization of deferred financing costs 43 64 Deductible on involuntary conversion claims — Depreciation and amortization Amortization of below market ground leases — 65 Equity in loss from Senior Mezz — Non-cash transaction expenses — Loss on extinguishment of debt — Changes in operating assets and liabilities: Accounts receivable ) Other assets ) Accounts payable and accrued liabilities ) Accrued interest payable ) Net cash from (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Additions to investments in real estate ) ) Proceeds from property casualty insurance 7 Change in restricted cash ) Net cash from (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from transaction with ARC Hospitality — Principal payments on notes payable ) ) Payment of defeasance premiums ) — Cash distribution from Senior Mezz 3 — Net cash from (used in) financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURES: Interest paid $ $ Investment in real estate reclassified to investment in ARC hotels $ $ — Non-cash additions to investments in real estate included in accounts payable and accrued liabilities $ — $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 W2, INC.
